                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9      JENNY JOHNSON, individually and on                    CASE NO. C17-1779-JCC
        behalf of a class of persons similarly
10
        situated, and on behalf of the Providence             ORDER
11      Health & Service 403(b) Value Plan, the
        Providence Health & Services Multiple
12      Employer 401(k) Plan, and the Providence
        Health & Services 401(a) Service Plan,
13
                                Plaintiff,
14
                           v.
15
        PROVIDENCE HEALTH &
16      SERVICES, et al.,

17                              Defendants.
18

19          This matter comes before the Court on Plaintiff’s motion for final approval of class
20   settlement, certification of settlement classes, and approval of class notice (Dkt. No. 62) and
21   motion for attorney fees, expenses and class contribution award (Dkt. No. 63). Having
22   thoroughly considered the parties’ briefing and the relevant record, and having held a class
23   settlement fairness hearing on July 9, 2019, the Court finds oral argument unnecessary and
24   hereby GRANTS the motions, and FINDS as follows:
25          WHEREAS, Jenny M. Johnson (the “Plaintiff”) in the above-captioned lawsuit (the
26   “Action”) on her own behalf and on behalf of the Settlement Class and the Plans, and Defendants


     ORDER
     C17-1779-JCC
     PAGE - 1
 1   Providence Health & Services and Providence Health & Services Human Resources Committee

 2   (the “Defendants”), have entered into a Class Action Settlement Agreement dated January 25,

 3   2019 (the “Settlement Agreement”), that provides for a complete dismissal with prejudice of all

 4   claims asserted in the Action against Defendants by Settlement Class Members on the terms and

 5   conditions set forth in the Settlement Agreement, subject to the approval of this Court (the

 6   “Settlement”);

 7          WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

 8   have the same meaning as they have in the Settlement Agreement (Dkt. No. 64-1 at 2–29);
 9          WHEREAS, by Order dated February 22, 2019 (the “Preliminary Approval Order”), this
10   Court (1) conditionally certified the Settlement Class and appointed Class Counsel; (2)
11   preliminarily approved the Settlement; (3) directed notice to Settlement Class Members and
12   approved the Plan of Allocation and form and manner of Notice; (4) appointed a Settlement
13   Administrator; (5) scheduled a Fairness Hearing; and (6) scheduled a hearing on Class Counsel’s
14   motion for Attorneys’ Fees and Expenses and the payment of a Case Contribution Award;
15          WHEREAS, due and adequate notice has been given to the Settlement Class;
16          WHEREAS, the Court conducted a hearing on July 9, 2019 (the “Fairness Hearing”) to
17   consider, among other things, (a) whether the proposed Settlement on the terms and conditions
18   provided for in the Settlement Agreement is fair, reasonable, adequate and in the best interests of

19   the Settlement Class and should be approved by the Court; (b) whether a Judgment substantially

20   in the form attached as Exhibit A to the Settlement Agreement should be entered dismissing with

21   prejudice all claims asserted in the Action against Defendants with respect to Settlement Class

22   Members; (c) whether the proposed Plan of Allocation (attached as Exhibit C to the Settlement

23   Agreement) for the Distributable Settlement Amount is fair and reasonable and should be

24   approved; (d) whether the motion by Class Counsel for an award of attorneys’ fees and

25   reimbursement of litigation expenses and for a Case Contribution Award should be approved;

26   and


     ORDER
     C17-1779-JCC
     PAGE - 2
 1          WHEREAS, the Court having reviewed and considered the Settlement Agreement, all

 2   papers filed and proceedings held herein in connection with the Settlement, all oral and written

 3   comments received regarding the proposed Settlement, and the record in the Action, and good

 4   cause appearing therefor;

 5          WHEREAS, the Court having reviewed and considered Plaintiff’s Motion for an Award

 6   of Attorneys’ Fees and Expenses and a Lead Plaintiff Case Contribution Award, all papers filed

 7   and proceedings held in connection with both that Motion and the concurrently filed Motion for

 8   Final Approval, all oral and written comments received, and the record in the Action, and good
 9   cause appearing therefor;
10          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
11          1.      Jurisdiction: The Court has jurisdiction over the subject matter of the Action,

12   and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

13   and each of the Settlement Class Members.

14          2.      Incorporation of Settlement Documents: This Judgment incorporates and

15   makes a part hereof: (a) the Settlement Agreement filed with the Court on January 25, 2019,

16   including the Plan of Allocation submitted therewith; and (b) the Notice approved by the Court

17   on February 22, 2019.

18          3.      Class Certification for Settlement Purposes: The Court hereby affirms its

19   determinations in the Preliminary Approval Order certifying, solely for the purposes of

20   effectuating the proposed Settlement on a non-opt-out basis, the Action as a class action pursuant

21   to Rules 23(a) and (b)(1) of the Federal Rules of Civil Procedure with the following Settlement

22   Class: All Current and Former Participants in the Providence Health & Services 401(a) Service

23   Plan (the “401(a) Plan”), the Providence Health & Services Multiple Employer 401(k) Plan (the

24   “401(k) Plan”), the Providence Health & Services 403(b) Value Plan (the “403(b) Plan”), or in

25   any plan merged into the 401(a), 401(k) or 403(b) Plans, or in any successor plan into which

26   401(a), 401(k) or 403(b) Plans may be merged (collectively, the “Plans”), who maintained a


     ORDER
     C17-1779-JCC
     PAGE - 3
 1   balance of any amount in the Plans from November 28, 2011 to the date of entry of the

 2   Preliminary Approval Order.

 3          4.      Adequacy of Representation: Pursuant to Rule 23 of the Federal Rules of Civil

 4   Procedure, and for the purposes of Settlement only, the Court hereby affirms its determinations

 5   in the Preliminary Approval Order certifying Plaintiff as Class Representative for the Settlement

 6   Class and appointing Plaintiff’s Counsel as Class Counsel for the Settlement Class and finding

 7   that the Settlement has satisfied the requirements of Federal Rules of Civil Procedure 23(a)(4)

 8   and 23(g).
 9          5.      Notice: The Court finds that the dissemination of the Notice: (i) was

10   implemented in accordance with the Preliminary Approval Order; (ii) constituted the best notice

11   reasonably practicable under the circumstances; (iii) constituted notice that was reasonably

12   calculated, under the circumstances, to apprise all Settlement Class Members of the pendency of

13   the Action, of the effect of the Settlement (including the releases provided for therein), of Class

14   Counsel’s motion for an award of attorneys’ fees and reimbursement of litigation expenses and a

15   Case Contribution Award, of their right to object to the Settlement, the Plan of Allocation and

16   Class Counsel’s motion for attorneys’ fee and reimbursement of litigation expenses, and of their

17   right to appear at the Fairness Hearing; (iv) constituted due, adequate, and sufficient notice to all

18   persons or entities entitled to receive notice of the proposed Settlement; and (v) satisfied the

19   requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

20   including the Due Process Clause, and all other applicable law and rules.

21          6.      Final Settlement Approval and Dismissal of Claims: Pursuant to, and in

22   accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

23   finally approves the Settlement set forth in the Settlement Agreement in all respects including,

24   without limitation, the amount of the Settlement; the releases provided for therein; and the

25   dismissal with prejudice of the claims asserted in the Action against Defendants by Settlement

26   Class Members, and finds that the Settlement is, in all respects, fair, reasonable and adequate,


     ORDER
     C17-1779-JCC
     PAGE - 4
 1   and is in the best interests of Plaintiff and the Settlement Class. The Parties are directed to

 2   implement, perform and consummate the Settlement in accordance with the terms and provisions

 3   of the Agreement.

 4          7.      As of the Effective Date, pursuant to Fed. R. Civ. P. 54(b), all of the claims

 5   asserted in this Action against Defendants by Plaintiff and Settlement Class Members are hereby

 6   dismissed with prejudice. The Parties shall bear their own costs and expenses, except as

 7   otherwise expressly provided in the Settlement Agreement.

 8          8.      Binding Effect: The terms of the Settlement Agreement and of this Judgment
 9   shall be forever binding on Defendants, Plaintiff and all Settlement Class Members, as well as

10   their respective heirs, executors, administrators, predecessors, successors and assigns.

11          9.      Releases: The releases set forth in Section V of the Settlement Agreement (the

12   “Releases”), together with the definitions contained in Paragraphs 1.12, 1.32 and 1.42 of the

13   Settlement Agreement relating thereto, are expressly incorporated herein in all respects. The

14   Releases are effective as of the Effective Date. Accordingly, the Court orders that, as of the

15   Effective Date:

16                  a)      The Plaintiff, each Settlement Class Member (on behalf of themselves,

17   their current and former beneficiaries, their representatives and successors-in-interest), and the

18   Plans (by and through the Independent Fiduciary), shall be deemed to have, and by operation of

19   law and of this Judgment shall have, fully, finally and forever compromised, settled, released,

20   resolved, relinquished, waived, discharged, and dismissed with prejudice all Released Claims,

21   including all Unknown Claims, against Defendants and Defendant Released Parties, and shall

22   forever be enjoined from prosecuting any or all of the Released Claims, including any or all

23   Unknown Claims, against Defendants and Defendant Released Parties, as more fully set forth in

24   the Settlement Agreement; and

25                  b)      The Company (on behalf of itself and its representatives and successors-

26   in-interest) shall be deemed to have, and by operation of law and of this Judgment shall have


     ORDER
     C17-1779-JCC
     PAGE - 5
 1   fully, finally, and forever released, relinquished, and discharged, and shall forever be enjoined

 2   from prosecution of Plaintiff, the Plans, the Settlement Class, and Class Counsel from any and all

 3   actual or potential claims, actions, causes of action, demands, obligations, liabilities, attorneys’

 4   fees and costs, whether under local, state or federal law, whether by statute, contract, common

 5   law or equity, whether brought in an individual, representative or any other capacity, whether

 6   known or unknown, suspected or unsuspected, asserted or unasserted, foreseen or unforeseen,

 7   actual or contingent, liquidated or unliquidated, in connection with the Action, as more fully set

 8   forth in the Settlement Agreement.
 9           10.     Rule 11 Findings: The Court finds and concludes that the Parties and their

10   respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

11   Rules of Civil Procedure in connection with the commencement, maintenance, prosecution,

12   defense and settlement of the claims asserted in the Action against Defendants by Settlement

13   Class Members.

14           11.     No Admissions: This Judgment, the Preliminary Approval Order, the Settlement

15   Agreement (whether or not consummated), including the exhibits thereto and the Plan of

16   Allocation contained therein (or any other plan of allocation that may be approved by the Court),

17   materials submitted in support of the Plan of Allocation, and the negotiations that led to the

18   agreement in principle reached on or about October 30, 2018, the negotiation of the Settlement

19   Agreement and its exhibits, and any papers submitted in support of approval of the Settlement,

20   and any proceedings taken pursuant to or in connection with the Settlement Agreement or

21   approval of the Settlement (including any arguments proffered in connection therewith): (a) shall

22   not be offered against any of the Defendants as evidence of, or construed as, or deemed to be

23   evidence of any presumption, concession, or admission by any of the Defendants with respect to

24   the truth of any fact alleged by Plaintiff or the validity of any claim that was, could have been, or

25   may be asserted or the deficiency of any defense that has been, could have been, or may be

26   asserted in this Action or in any litigation, or of any liability, negligence, fault, or other


     ORDER
     C17-1779-JCC
     PAGE - 6
 1   wrongdoing of any kind by any of the Defendants; (b) shall not be offered against Plaintiff as

 2   evidence of a presumption, concession or admission with respect to any liability, negligence,

 3   fault or wrongdoing of any kind, or in any way referred to for any other reason as against

 4   Plaintiff in any civil, criminal or administrative action or proceeding, other than such

 5   proceedings as may be necessary to effectuate the provisions of the Settlement Agreement;

 6   provided, however, that if the Settlement Agreement is approved by the Court, the Parties and

 7   their respective counsel may refer to it to effectuate the protections from liability granted

 8   thereunder or otherwise to enforce the terms of the Settlement; (c) shall not be construed against
 9   any of the Parties as an admission, concession, or presumption that the Settlement Amount
10   represents the amount which could be or would have been recovered by the Settlement Class
11   after trial with respect to their claims in the Action; (d) shall not be construed against the
12   Plaintiff or any other plaintiff party that any of the claims asserted or to be asserted in the Action
13   are without merit, that any of the Defendants have or had meritorious defenses, or that damages
14   recoverable by the Settlement Class would not have exceeded the Settlement Amount.
15          12.     Retention of Jurisdiction: Without affecting the finality of this Judgment in any

16   way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

17   the administration, interpretation, implementation and enforcement of the Settlement; (b) the

18   disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and litigation

19   expenses by Class Counsel in the Action that will be paid from the Settlement Fund; (d) any

20   motion to approve the Plan of Allocation; and (e) the Settlement Class Members for all matters

21   relating to the Action.

22          13.     Modification of Settlement Agreement: Without further approval from the

23   Court, Plaintiff and Defendants are hereby authorized to agree to and adopt such amendments or

24   modifications of the Settlement Agreement or any exhibits attached thereto to effectuate this

25   Settlement that: (i) are not materially inconsistent with this Judgment; and (ii) do not materially

26   limit the rights of Settlement Class Members in connection with the Settlement. Without further


     ORDER
     C17-1779-JCC
     PAGE - 7
 1   order of the Court, Plaintiff and Defendants may agree to reasonable extensions of time to carry

 2   out any provisions of the Settlement.

 3          14.      Termination: If the Settlement does not go into effect or is terminated as

 4   provided in the Settlement Agreement, then this Judgment (and any orders of the Court relating

 5   to the Settlement) shall be vacated, rendered null and void and be of no further force or effect,

 6   except as otherwise provided by the Settlement Agreement.

 7          15.      Attorney Fees, Expenses, and Contribution Award: It is appropriate to award

 8   fees from the Settlement Fund based on the percentage-of-recovery method.
 9          16.      A fee equal to 25 percent of the common settlement fund is fair and reasonable,
10
     taking into consideration (a) that the usual range for percentage awards in common fund cases in
11
     this Circuit is 20-30 percent, with the 25-percent midpoint in that range serving as the
12
     “benchmark;” (b) the results obtained in the settlement represent approximately 45% of the
13

14   maximum damages that Plaintiff’s damages expert determined might be awarded if Plaintiff

15   prevailed completely at trial; (c) counsel took the case on a wholly contingent basis and bore the

16   entire risk that they would receive no payment, or an underpayment, for their time and effort on
17   behalf of the Class; (d) the case alleged the inclusion of imprudent proprietary funds in a 401(k)
18
     plan, a type of case that involves difficult and novel legal theories and complex fact patters,
19
     leading to lengthy litigation; (e) Class Counsel have considerable experience and demonstrated
20
     skill in complex ERISA class actions of this type; and (f) a lodestar crosscheck indicates that the
21

22   requested fee is equal to a 1.12 multiple above Counsel’s lodestar, which is reasonable in this

23   type of case.

24          17.      Counsel’s request for a reimbursement of $32,000 in expenses is reasonable.
25
     Counsel’s actual expenses, at $38,347.25, were higher than the cap set in the Settlement
26
     Agreement. The expenses are of the type typically billed by attorneys to paying clients in the

     ORDER
     C17-1779-JCC
     PAGE - 8
     market, and are reasonable in amount. As counsel bore the risk that they would not be
 1

 2   reimbursed for these expenses if the litigation was unsuccessful, they had every incentive to

 3   ensure that no excessive expenses were incurred.

 4          18.       Plaintiff Jenny Johnson’s request for a case contribution award of $3,000 is
 5
     reasonable and well within the range of what has been approved in similar cases. She has spent
 6
     time and effort on behalf of the Class, and no recovery would have been possible without her
 7
     participation.
 8
            19.       Accordingly, the Court awards Plaintiff’s counsel $562,500 for attorneys’ fees
 9

10   and $32,000 for reimbursement of expenses, and awards Plaintiff Jenny Johnson a case

11   contribution award of $3,000.00, to be paid from the Settlement Fund in accordance with the
12   terms of the Settlement Agreement.
13
            20.       Entry of Final Judgment: There is no just reason to delay entry of this
14
     Judgment as a final judgment with respect to the claims asserted in the Action against
15
     Defendants by Settlement Class Members. Accordingly, the Clerk of the Court is expressly
16
     directed to immediately enter this final judgment pursuant to Fed. R. Civ. P. 54(b) as against
17
     Defendants.
18
            DATED this 9th day of July 2019.
19

20

21

22
                                                           A
                                                           John C. Coughenour
23                                                         UNITED STATES DISTRICT JUDGE

24

25

26


     ORDER
     C17-1779-JCC
     PAGE - 9
